DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/11/2021 has been entered.

Election/Restrictions
Newly submitted claims 13-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted claims 13-14 recite a battery cell holder, wherein the battery cell holder comprises a tray defining a cavity; a plurality of pouch cell batteries, each of the plurality of pouch cell batteries including a pouch and a battery cell disposed within the pouch, the plurality of pouch cell batteries arranged in a stacked configuration inserted into the cavity.  Whereas claim 1 recites a battery cell holder, wherein the battery cell holder comprises a plurality of frames with each of the frames defining a cavity and adjacent frames connected to each other; and at least one pouch cell battery including a pouch and a battery cell disposed within the pouch, the at least one pouch cell battery including the pouch and the battery cell is disposed in the cavity of each of the frames.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on 3/11/2021.  These drawings are objected to because there is no statement of “Replacement Sheet”, and there are no markings indicating the changes being made.


INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the specification and the claims filed on 3/11/2021 do not have any markings showing changes made therein.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

The abstract of the disclosure is objected to because the abstract filed on 3/11/2021 is missing any marking showing the amendments being made.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US 2009/0208828 A1).
With respect to claim 1, Kanai teaches a battery pack (50) (Fig. 2-13), comprising:
a battery cell holder, wherein the battery cell holder comprises a plurality of frames/(cell holder) (Fig. 6, 55) with each of the frames (55) defining a cavity (space within which battery (20A) is positioned) and adjacent frames (55) connected to each other (as illustrated in Figures 4 and 13); and
at least one pouch/(film-covered) cell battery (Figure 5, 20) (para. [0054]), the at least one pouch cell battery (20) including a pouch/(film package) (24) and a battery cell (22) disposed within the pouch (24), the at least one pouch cell battery (20) including the pouch (24) and the battery cell (22) disposed in the cavity of each of the frames (55) ( as illustrated in Figures 4 and 6), the at least one pouch cell battery (20) being disposed in adjacent frames (55) such that at least a portion of the pouch (24) is positioned within the cavity (as illustrated in Figures 4 and 6) and adjacent pouch cell batteries are electrically connected to each other (para. [0003]);
the plurality of frames (50) being arranged in a stacked configuration (Figure 4).
With respect to claim 3, Kanai teaches wherein two pouch cell batteries (20A) and (20B) are disposed in the cavity of each of the frames (50) (Figure 4) (para. [0057]).
With respect to claim 4, Kanai teaches wherein the battery cell holder (50) comprises a top frame cover (Figure 13, 95) disposed on a top of the stacked configuration of frames (50) (as illustrated).
With respect to claim 8, Kanai teaches wherein the cavity of each frame (50) is defined by a first sidewall (56), a second sidewall (56), a leading wall and a trailing wall (as illustrated below) that are connected to form a substantially rectangular frame (50) defining a substantially rectangular cavity (as illustrated).

    PNG
    media_image1.png
    564
    888
    media_image1.png
    Greyscale

With respect to claim 9, Kanai teaches wherein each of the frames (50) comprises a bottom frame and a top frame, wherein the bottom frame and the top frame are coupled together to hold the pouch battery cell in the frame (as illustrated in Figure 4 and Figure 6 above) (para. [0059]).
	With respect to claim 12, Kanai teaches a housing/case configured to house the stacked configuration (Figure 13, 50) (para. [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2009/0208828 A1), as applied to claim 1 above, and further in view of Schaefer et al. (US 20120214055 A1).
With respect to claim 2, Kanai discloses all claim limitations as set forth above but fails to teach providing living hinges to connect adjacent frames to each.  Schaefer teaches a battery pack (Fig. 11), comprising:
a battery cell holder, wherein the battery cell holder comprises a plurality of frames (Fig. 1, 102) (para. [0067]) with each of the frames (102) defining a cavity and adjacent frames (102) connected to each other (as illustrated in Figure 11); and
at least one pouch/package cell battery (103) (para. [0001]), the at least one pouch cell battery (103) including a pouch/package and a battery cell (103) disposed within the pouch (para. [0001]), the at least one battery (Fig. 1) including the pouch/package and the battery cell (103) disposed in the cavity of each of the frames (102), the at least one pouch cell battery (103) being disposed in adjacent frames (102) such that at least a portion of the pouch is positioned within the cavity (as illustrated in Fig. 1) and adjacent pouch cell batteries are electrically connected to each other (para. [0002]);
the plurality of frames being arranged in a stacked configuration (Fig. 11) (para. [0004] and [0065]).  Schaefer further teaches providing living hinges/(joints and pins/tension anchors (808, 809, 810, 811)) (as illustrated in Fig. 8) in order to connect adjacent frames (802) to each other and in order to stabilize the whole cell block (para. [0067]).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the frames in Kanai with living hinges to connect adjacent frames to each other, as taught by Schaefer, in order to stabilize the whole cell block. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2009/0208828 A1), as applied to claim 4 above, and further in view of Kondo et al. (US 2014/0199584).
With respect to claim 5, Kanai discloses all claim limitations as set forth above but fails to teach wherein the top frame cover (95) comprises a holder for connecting a terminal block to the stacked configuration.  Kondo teaches a battery pack comprising a plurality of stacked pouch/(bag-like case) cell batteries (301) (para. [0051] and [0109]) such that the negative electrode terminal (302) and the positive electrode terminal (303) extended to outside are provided in the same direction, and the unit batteries (301) are electrically connected to each other in series as illustrated in FIG. 6 (para. [0109]).  Kondo also teaches providing a terminal block/(printed circuit board (306)) disposed opposite to the lateral side of the unit battery (301) from which the negative electrode terminal (302) and the positive electrode terminal (303) are extended (as illustrated in Figure 7) in order to allow for electric communication to an external device (para. [0110]) (as illustrated in Figure 8); wherein the side frame cover comprises a holder (318) for connecting a terminal block/(printed circuit board) to the stacked configuration (301) (as illustrated in Figure 7).  Though Kondo provides the terminal block/(printed circuit board (306)) at a lateral side of the stacked configuration, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to position the terminal block/(printed circuit board (306)) connected to a holder (318) below the top cover (320) (para. [0114]) in order to accommodate space and design limitations.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the top frame cover (95) in Kanai comprises a holder for connecting a terminal block to the stacked configuration, as taught by Kondo, in order to allow for electric communication to an external device.
With respect to claim 6, Kanai teaches wherein each of the pouch cell batteries (Figure 1, 120) includes terminals/(current collectors (116)) and further comprising tabs (125b) connected to the terminals/(current collectors (116)) (para. [0003]).
With respect to claim 7, Kondo further teaches providing sense wires (314 & 315) and power wires (311 & 313) connected to the tabs, wherein the sense wires (314 & 315) and power wires (311 & 313) are coupled to the terminal block/(printed circuit board) (306) (para. [0111]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2009/0208828 A1) in view of Kondo et al. (US 2014/0199584), as applied to claim 7 above, and further in view of Schaefer et al. (US 20120214055 A1).
With respect to claims 10-11, Kanai discloses all claim limitations as set forth above but fails to teach providing snap elements to connect adjacent frames to each other and such that the bottom frame and the top frame are coupled together.  Schaefer teaches a battery pack (Fig. 11), comprising:
a battery cell holder, wherein the battery cell holder comprises a plurality of frames (Fig. 1, 102) (para. [0067]) with each of the frames (102) defining a cavity and adjacent frames (102) connected to each other (as illustrated in Figure 11); and
at least one pouch/package cell battery (103) (para. [0001]), the at least one pouch cell battery (103) including a pouch/package and a battery cell (103) disposed within the pouch (para. [0001]), the at least one battery (Fig. 1) including the pouch/package and the battery cell (103) disposed in the cavity of each of the frames (102), the at least one pouch cell battery (103) being disposed in adjacent frames (102) such that at least a portion of the pouch is positioned within the cavity (as illustrated in Fig. 1) and adjacent pouch cell batteries are electrically connected to each other (para. [0002]);
the plurality of frames being arranged in a stacked configuration (Fig. 11) (para. [0004] and [0065]).  Schaefer further teaches snap elements/(joints and pins/tension anchors (808, 809, 810, 811)) (as illustrated in Fig. 8) in order to connect adjacent frames (802) to each other such that the bottom frame and the top frame are coupled together in order to stabilize the whole cell block (para. [0067]).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the frames in Kanai with snap elements such that the bottom frame and the top frame are coupled together, as taught by Schaefer, in order to stabilize the whole cell block. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							5/22/2021Primary Examiner, Art Unit 1725